 Case 2:20-cv-11525-SFC-APP ECF No. 6, PageID.125 Filed 12/16/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


HENRY VICTOR SMITH,

             Petitioner,
                                              Case No. 2:20-cv-11525
v.                                            Honorable Sean F. Cox

SHERMAN CAMPBELL,

          Respondent.
_____________________________/

 ORDER DENYING PETITIONER’S MOTION FOR A STAY (ECF No. 4)

      This matter initially came before the Court on petitioner Henry Victor Smith’s

pro se habeas corpus petition under 28 U.S.C. § 2254. (ECF No. 1.) After the Court

ordered the State to file a responsive pleading, Petitioner asked the Court to hold his

habeas petition in abeyance while he sought relief in state court. (ECF No. 4.) For

the reasons stated below, the Court will deny the motion.

                                   I. Background

      In 2014, following a jury trial in Kalamazoo County Circuit Court, Petitioner

was convicted of armed robbery, Mich. Comp. Laws § 750.529. (ECF No. 1,

PageID.1.) The trial court sentenced Petitioner as a habitual offender to a term of

twenty-five to fifty years in prison. Id.
 Case 2:20-cv-11525-SFC-APP ECF No. 6, PageID.126 Filed 12/16/20 Page 2 of 7




      Petitioner alleges that he filed a timely appeal of right, raising the following

claims: (1) the admission of evidence about his drug use violated the Michigan

Rules of Evidence and his right to a fair trial; (2) the prosecutor erred and violated

his right to due process by eliciting evidence of heroin use; (3) trial counsel was

constitutionally ineffective for failing to file a timely alibi notice and failing to call

the alibi witness at trial; (4) he was denied a fair trial because the jurors were allowed

to see him outside the courtroom in handcuffs; and (5) the trial judge prevented him

from pursuing a defense and acted partially in preventing defense counsel from

asking a police officer about the appearance of Petitioner’s hands when he was

arrested. Id. at PageID.2 The Michigan Court of Appeals rejected these claims and

affirmed Petitioner’s convictions. See People v. Smith, No. 322745, 2015 WL

6438294 (Mich. Ct. App. Oct. 22, 2015). Petitioner states that he raised the same

claims in the Michigan Supreme Court, which denied leave to appeal on June 28,

2016. See People v. Smith, 499 Mich. 968; 880 N.W.2d 573 (2016).

      On or about May 7, 2017, Petitioner filed a motion for relief from judgment

in which he argued that: (1) his trial attorney was constitutionally ineffective for

failing to (a) reasonably investigate an alibi witness until the day before trial, (b)

reasonably advise Petitioner about his right to testify, and (c) move to dismiss the

untimely habitual-offender notice; (2) the habitual-offender notice was filed before

the mandatory 21-day statutory period; and (3) appellate counsel was


                                            2
 Case 2:20-cv-11525-SFC-APP ECF No. 6, PageID.127 Filed 12/16/20 Page 3 of 7




constitutionally ineffective for failing to raise these claims. (ECF No. 1, PageID.2-

3.) The trial court denied Petitioner’s motion, and the state appellate courts denied

leave to appeal. Id. at PageID.3.

      On June 2, 2020, Petitioner filed his habeas corpus petition. His grounds for

relief, as set forth in his supporting brief, read as follows:

      I.    The trial court admitted evidence regarding Petitioner’s heroin
      addiction, in violation of the Due Process Clause of the Fourteenth
      Amendment.

      II. The prosecutor elicited testimony regarding Petitioner’s heroin
      addiction and argued that he was guilty because he was a heroin addict,
      in violation of the Due Process Clause of the Fourteenth Amendment.

      III. Trial counsel as constitutionally ineffective for failing to (A) file a
      timely alibi notice, (B) call the alibi witness, (C) reasonably investigate
      the alibi witness, (D) reasonably advise Petitioner regarding his right to
      testify, and (E) file a motion to dismiss the untimely habitual-offender
      notice.

      IV. The jurors saw Petitioner being transported by the deputies while
      in custody, in violation of the Due Process Clause of the Fourteenth
      Amendment.

      V. The trial court prevented Petitioner from presenting a defense and
      acted partially in preventing defense counsel from asking a police
      officer about the appearance of Petitioner’s hands when he was
      arrested, in violation of the Due Process Clause of the Fourteenth
      Amendment.

      VI. Appellate counsel as constitutionally ineffective for failing to raise
      habeas claims III(C), III(D), and III(E).

(ECF No. 1, PageID.12-13.)



                                            3
 Case 2:20-cv-11525-SFC-APP ECF No. 6, PageID.128 Filed 12/16/20 Page 4 of 7




      In his pending motion, Petitioner asks the Court to hold his habeas petition in

abeyance so that he can file a successive motion for relief from judgment in the state

trial court. He seems to be saying that recent state-court decisions undermine the

state courts’ decisions in his case and that an amendment to Michigan Court Rule

6.508(D)(2) entitles him to file a successive motion for relief from judgment in state

court. (ECF No. 4, PageID.116.) Respondent did not file an answer to Petitioner’s

motion, and its response to the habeas petition is not due until December 30, 2020.

                                   II. Discussion

      The doctrine of exhaustion of state remedies requires state prisoners to give

the state courts an opportunity to act on their claims before they present their claims

to a federal court in a habeas corpus petition. See 28 U.S.C. § 2254(b)(1), (c);

O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). In appropriate circumstances,

district courts may hold a habeas petition in abeyance while the petitioner returns to

state court to pursue state-court remedies for previously unexhausted claims. Rhines

v. Weber, 544 U.S. 269, 275–78 (2005). But this stay-and-abeyance procedure

normally is available only when (1) the petitioner had good cause for the failure to

exhaust his state remedies first, (2) the unexhausted claims are potentially

meritorious, and (3) the petitioner is not engaged in intentionally dilatory litigation

tactics. Id. at 277–78.




                                          4
Case 2:20-cv-11525-SFC-APP ECF No. 6, PageID.129 Filed 12/16/20 Page 5 of 7




      Petitioner alleges in his habeas petition that he has complied with the

exhaustion requirement for all the claims presented in his habeas petition. (ECF No.

1, PageID.27-28.) He appears to be saying in his pending motion that he intends to

present the same claims to the state court because state case law in recent years

undermines the state courts’ decisions in his case. Id. at PageID.116, 119. He

correctly points out that Michigan Court Rule 6.508(D)(2) recently was amended to

allow a defendant to seek relief from judgment on a claim that was previously

decided against him

      in the context of a new claim for relief, such as in determining whether
      new evidence would make a different result probable on retrial, or if the
      previously-decided claims, when considered together with the new
      claim for relief, create a significant possibility of actual innocence[.]

Mich. Ct. R. 6.508(D)(2).

      Petitioner has not raised an independent claim of actual innocence, and he

does not appear to have a new claim for relief or any new evidence to support his

current claims. Instead, he is relying on the “landmark case” of People v. Stevens,

498 Mich. 162; 869 N.W.2d 233 (2015), on the subsequent decision in People v.

Swilley, 504 Mich. 350; 934 N.W.2d 771 (2019), and on two other cases that

followed Stevens. (ECF No.4, PageID.116.)

      In Stevens, the Michigan Supreme Court “address[ed] the appropriate

standard for determining when a trial judge’s conduct in front of a jury has deprived

a party of a fair and impartial trial[.]” Stevens, 498 Mich. at 164; 869 N.W.2d at
                                         5
 Case 2:20-cv-11525-SFC-APP ECF No. 6, PageID.130 Filed 12/16/20 Page 6 of 7




238. The state supreme court concluded that “[a] trial judge’s conduct deprives a

party of a fair trial if the conduct pierces the veil of judicial impartiality.” Id. The

court then stated    that “[a] judge’s conduct pierces this veil and violates the

constitutional guarantee of a fair trial when, considering the totality of the

circumstances, it is reasonably likely that the judge’s conduct improperly influenced

the jury by creating the appearance of advocacy or partiality against a party.” Id.,

498 Mich. at 164; 869 N.W.2d at 238-239. In Swilley, the Michigan Supreme Court

relied on the standard established in Stevens and concluded that the trial judge’s

questioning of the defendant’s alibi witness pierced the veil of judicial impartiality

and deprived the defendant of a fair trial. Swilley, 504 Mich. at 355-56; 934 NW.2d

at 777-778.

      The Michigan Court of Appeals determined on direct review of Petitioner’s

case that: “[t]he trial court’s tone and demeanor before the jury was . . . entirely

appropriate;” “the trial court’s conduct in light of the surrounding circumstances

does not suggest impartiality;” and “[t]here is no indication that the trial judge’s

conduct improperly influenced the jury by creating an appearance of partiality for or

against defendant.” Smith, 2015 WL 6438294, at *6. Given these conclusions, it

does not appear that Petitioner has a meritorious claim of judicial partiality to present

in a successive motion for relief from judgment.




                                           6
Case 2:20-cv-11525-SFC-APP ECF No. 6, PageID.131 Filed 12/16/20 Page 7 of 7




                               III. Conclusion

      Petitioner has not persuaded the Court that further exhaustion of state

remedies is necessary or warranted. Accordingly, the Court denies Petitioner’s

Motion to Hold Habeas Petition in Abeyance (ECF No. 4.)


Dated: December 16, 2020                  s/Sean F. Cox
                                          Sean F. Cox
                                          U. S. District Judge




                                      7
